Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 05/12/2021. Claims 1-3, 6-16 and 19-20 are pending. Claims 1-3 and 6-10 are under examination on the merits.  Claims 4-5, 17-18 and 21 are cancelled.  Claims 11-16 and 19-20 are withdrawn to a non-elected invention from consideration.  
                                                                                                                                                                                                     Election/Restrictions

Applicant’s election with traverse of Group I, claims 1-3 and 6-10, filed on 05/12/2021 is acknowledged. The traversal is on the ground that the two group of inventions possess unity by having the same special technical features as amended. However, the previously cited prior art, as discussed in the paragraphs below, teaches the newly added common technical features, thus the restriction based on the lack of unity analysis is still considered proper and made final. Claims 11-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-3 and 6-10 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a third polymer material comprises a copolymer of structure units of the first polymer material and the second material” does not reasonably provide enablement for a copolymer being poly-(acrylic-imide) copolymer having structure unit as recited in the claim 7. The polymer material polyimide is a polymer formed from a condensation polymerization and acrylic polymer is a polymer formed from an additional polymerization, thus the curing process step would not able to forms a copolymer as recited in the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention as presently claimed. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art to make the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is recites the limitation "wherein the third polymer material comprises a co-polymer of the first polymer material and the second polymer material”.  There is insufficient antecedent basis for this limitation in the claim. In addition, the recitation “a co-polymer of the first polymer material and the second polymer material” is confusing. The first and the second polymer material are polymers which may further form a polymer blend or a crosslinked polymer network, but it is generally not able to further form a copolymer. In this office action, it is taken that the third sublayer is formed from the first polymer material and the second polymer material by mixing or crosslinking. Claims 2-3 and 6-10 are also rejected for their dependency on claim 1 and thus inclusion of the indefinite features.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshino et al (US 5042920, of record, ‘920 hereafter).
Regarding claims 1-3 and 8-10, ‘902 discloses a display apparatus comprising a display substrate (Fig. 6, C9/65-C12/L5), wherein the display substrate comprises a base substrate (Fig 6, layer  62a), a color filter on the base substrate (Fig 6, layer 72 ) and an overcoat including a first sublayer having a first polymer material being acrylic resin (Fig 6, layer 74, C10/L11-L13) and a second sublayer having a second polymer material being an epoxy or polyimide  which is different from the first polymer acrylic resin (Fig 6, layer 76, C10/L13-15, C3/L45-L50).  ‘902 does not expressly disclose a third sublayer between the first sublayer and the second sublayer, however, ‘902 discloses that the first layer is partially cured before the second layer being coated, and then cured together with second layer (C10/L62-C11/10), thus the polymer precursor in the second layer would diffuse into the first layer and naturally forms an interface layer having a polymer blend or crosslinked polymer network during the curing step, which reads upon instantly claimed third sublayer. ‘902 also discloses that the thickness of the first layer can be less than 1 micron (C11/L58-L61) and the thickness of the second layer can be  1 micron or in a range of 0.5 to 2.0 micron (C11/L4-L11). As disclosed by ‘902, the display substrate also includes other components such as alignment film and spacer layer (See Fig. 6, Liquid crystal layer generally includes spacers to provide space for liquid crystal medium which is well known in the art).  

Allowable Subject Matter
Claims 6 and 7 are allowable if rewritten to overcome the rejections under 35 U.S.C. 112, as set forth in this office action. The reason for the allowance is that the reference ‘902 does not teach or fairly suggest a display substrate comprising a third layer disposed between the first layer and the second layer as recited in the present claim 1, wherein the third layer formed from a third polymer material as recited in the present claim 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782